Case 1:19-cv-25045-JEM Document 48 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                       Case No: 1:19-CIV-25045-MARTINEZ/OTAZO-REYES

  Vicky Cornell, individually and in her capacity as
  the Personal Representative of the Estate of
  Christopher John Cornell a/k/a Chris Cornell,

         Plaintiffs,
         v.

  Soundgarden, a purported Washington General
  Partnership, Kim A. Thayil, Matt D. Cameron,
  Hunter Benedict Shepherd, Rit Venerus and Cal
  Financial Group, Inc.

        Defendants.
  __________________________________________/

        NOTICE OF TELEPHONIC DISCOVERY HEARING ON MARCH 31, 2020

         PLEASE TAKE NOTICE that, pursuant to instructions received from the Honorable

 Magistrate Judge Otazo-Reyes’ Chambers, the parties will appear telephonically for a discovery

 hearing on Tuesday, March 31, 2020 at 3:30 p.m.
Case 1:19-cv-25045-JEM Document 48 Entered on FLSD Docket 03/25/2020 Page 2 of 2



  Dated: March 25, 2020
         Miami, Florida

  Respectfully submitted,

  PRYOR CASHMAN LLP                                 LAVELY & SINGER PROFESSIONAL
  Attorneys for Plaintiffs                          CORPORATION
  201 South Biscayne Boulevard, Suite 2700          Attorneys for Plaintiffs
  Miami, Florida 33131                              2049 Century Park East, Suite 2400
  Telephone: (786) 582-3010                         Los Angeles, CA 90067
  Facsimile: (786) 582-3004                         Telephone: 310-556-3501
                                                    Facsimile: 310-556-3615

  By: s/ James G. Sammataro                         By: s/ Martin D. Singer
  James G. Sammataro                                Martin D. Singer
  Florida Bar No. 520292                            (admitted pro hac vice)
  jsammataro@pryorcashman.com                       mdsinger@lavelysinger.com
  Brendan S. Everman                                David Jonelis, Esq.
  Florida Bar No. 68702                             (admitted pro hac vice)
  beverman@pryorcashman.com                         djonelis@lavelysinger.com




                                  CERTIFICATE OF SERVICE
         I hereby certify that on March 25, 2020 a copy of the foregoing Notice of Telephonic

  Discovery Hearing was filed electronically and served by mail on anyone unable to accept

  electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the

  court’s electronic filing system or by mail to anyone unable to accept electronic filing as

  indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s

  EM/ECF System.




                                                           /s/ James G. Sammataro
                                                             James G. Sammataro




                                               Page | 2
